Case: 11-10526     Document: 00511805633         Page: 1     Date Filed: 03/29/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 29, 2012
                                     No. 11-10526
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JERALD JEROME DORSEY,

                                                  Petitioner-Appellant

v.

REBECCA TAMEZ; UNITED STATES OF AMERICA,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:10-CV-856


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Jerald Jerome Dorsey appeals the dismissal of a 28 U.S.C. § 2241 petition
challenging his 180-month sentence for being a felon in possession of a firearm.
Dorsey argued that he was actually innocent of his sentence under the Armed
Career Criminal Act in light of Begay v. United States, 553 U.S. 137 (2008).
        As a general rule, a federal prisoner who seeks to collaterally challenge the
legality of his conviction or sentence must file a § 2255 motion. Padilla v. United
States, 416 F.3d 424, 426-27 (5th Cir. 2005). Such claims may be raised in a

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10526   Document: 00511805633     Page: 2    Date Filed: 03/29/2012

                                 No. 11-10526

§ 2241 petition under the savings clause of § 2255(e) only if the prisoner shows
that the § 2255 remedy is “inadequate or ineffective to test the legality of his
detention.” § 2255(e).
      Dorsey has not made such a showing because he has not established that
his claims are based on a retroactively applicable Supreme Court decision
establishing that he was convicted of a nonexistent offense. See Reyes-Requena
v. United States, 243 F.3d 893, 904 (5th Cir. 2001). Moreover, a claim of actual
innocence of a career offender enhancement is not a claim of actual innocence of
the crime of conviction and, thus, not the type of claim that warrants review
under § 2241. See Kinder v. Purdy, 222 F.3d 209, 213-14 (5th Cir. 2000); see also
Padilla, 416 F.3d at 426-27. Dorsey has not shown that he is entitled to proceed
under § 2241 based on the savings clause of § 2255(e).
      The Government’s motion for summary affirmance is GRANTED, the
motion for extension of time to file a brief is DENIED, and the judgment of the
district court is AFFIRMED.




                                       2